Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Donald A. DiPaula (Reg. No. 58,115) on May 31, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1-20 are amended as presented below:
1.	(Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
identifying a predetermined band;
determining whether the predetermined band is a certain time division duplex (TDD) band among a plurality of new radio (NR) operating band supporting TDD and requires a 7.5 kHz frequency shifting for an uplink transmission; 
in case that the predetermined band is the certain TDD band and requires the 7.5 kHz frequency shifting, generating an indicator for the 7.5 kHz frequency shifting which indicates that the 7.5 kHz frequency shifting is enabled for the uplink transmission in the certain TDD band  ; and
transmitting, to a user equipment (UE), a first system information message including the indicator.
2.	(Canceled)
3.	(Currently Amended) The method of claim 1, further comprising:
if the predetermined band does not require the 7.5 kHz frequency shifting, transmitting a second system information message to the UE without an indicator for the 7.5 kHz frequency shifting.
4.	(Currently Amended) The method of claim 1, further comprising:
receiving, from the UE, an uplink signal to which the 7.5 kHz frequency shifting is applied.
5.	(Currently Amended)	The method of claim 1, further comprising:
determining whether the predetermined band corresponds to at least one of a frequency division duplex (FDD) band or a supplementary uplink (SUL) band, and requires the 7.5 kHz frequency shifting for the uplink transmission;
in case that the predetermined band corresponds to the at least one of the FDD band or the SUL band, and requires the 7.5 kHz frequency shifting for the uplink transmission,
generating the indicator for the 7.5 kHz frequency shifting; and
transmitting, to the UE, a third system information message including the indicator.
6.	(Previously Presented) A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station, system information including an indicator indicating
whether a 7.5 kHz frequency shifting is enabled for a certain time division duplex (TDD) band 
among a plurality of new radio (NR) operating bands supporting TDD;
identifying whether a frequency band for an uplink transmission is the certain TDD band, 
based on the system information; and
transmitting, to the base station, an uplink signal in the frequency band by applying the 
7.5 kHz frequency shifting, in case that the frequency band is the certain TDD band and the 7.5 
kHz frequency shifting is enabled for the certain TDD band based on the indicator.
7.	(Previously Presented) The method of claim 6, wherein in case that the indicator is configured as ‘true’, the 7.5k Hz frequency shifting is enabled for the uplink transmission in the certain TDD band.
8.	(Previously Presented) The method of claim 6, wherein the uplink signal, to which the 7.5 kHz frequency shifting is applied, is a random access request signal.
9.	(Previously Presented) The method of claim 6, further comprising:
transmitting, to the base station, a UE capability to support the 7.5 kHz frequency shifting for the certain TDD band.
10.	(Previously Presented) The method of claim 6, further comprising:
transmitting, to the base station, the uplink signal, to which the 7.5 kHz frequency 
shifting is applied, in case that the frequency band corresponds to at least one of a frequency 
division duplex (FDD) band or a supplementary uplink (SUL) band.
11.	(Currently Amended)	A base station in a wireless communication system, the base station comprising:
a transceiver configured to perform signal transmission or reception with a base station or a user equipment (UE); and
a processor configured to 
identify a predetermined band, 
determine whether the predetermined band is a certain time division duplex (TDD) band among a plurality of new radio (NR) operating bands supporting TDD and requires a 7.5 kHz frequency shifting for an uplink transmission, 
in case that the predetermined band is the certain TDD band and requires the 7.5 kHz frequency shifting for the uplink transmission, generate an indicator for the 7.5 kHz frequency 
shifting which indicates that the 7.5 kHz frequency shifting is enabled for the uplink transmission in the certain TDD band, and 
transmit, to the UE, a first system information message including the indicator.
12.	(Canceled)
13.	(Currently Amended)	The base station of claim 11, wherein the processor is further configured to control 7.5 kHz frequency shifting, transmit, to the UE, a second system information message without an indicator for the 7.5 kHz frequency shifting.
14.	(Currently Amended)	The base station of claim 11, wherein the processor is further configured to control 7.5 kHz frequency shifting is applied, from the UE.
15.	(Currently Amended)	The base station of claim 11, wherein the processoris further configured to control 
determine whether the predetermined band corresponds to at least one of a frequency division duplex (FDD) band or a supplementary uplink (SUL) band, and requires the 7.5 kHz frequency shifting for an uplink transmission, 
in case that the predetermined band corresponds to the at least one of the FDD band or the SUL band, and requires the 7.5 kHz frequency shifting for the uplink transmission, generate the indicator for the 7.5 kHz frequency shifting, and 
transmit, to the UE, a third system information message including the indicator.
16.	(Previously Presented) A user equipment (UE) in a wireless 
communication system, the UE comprising:
a transceiver configured to perform signal transmission or reception with a base 
station; and
a processor configured to: 
receive, from the base station, system information including an indicator indicating whether a 7.5 kHz frequency shifting is enabled for a certain time division duplex (TDD) band 
among a plurality of new radio (NR) operating bands supporting TDD, 
identify whether a frequency band for an uplink transmission is the certain TDD band, based on the system information, and 
transmit, to the base station, an uplink signal in the frequency band by applying the 7.5 kHz frequency shifting, in case that the frequency band is the certain TDD band and the 7.5 kHz 
frequency shifting is enabled for the certain TDD band based on the indicator.
17.	(Previously Presented) The UE of claim 16, wherein in case that the 
indicator is configured as ‘true’, the 7.5 kHz frequency shifting is enabled for the uplink transmission in the certain TDD band.
18.	(Previously Presented) The UE of claim 16, wherein the uplink signal, to 
which the 7.5 kHz frequency shifting is applied, is a random access request signal.
19.	(Previously Presented) The UE of claim 16, wherein the processor is 
further configured to transmit, to the base station, a UE capability to support the 7.5 kHz frequency shifting for the certain TDD band.
20.	(Previously Presented) The UE of claim 16, wherein the processor is 
further configured to transmit, to the base station, the uplink signal, to which the 7.5 kHz frequency shifting is applied, in case that the frequency band corresponds to at least one of a 
frequency division duplex (FDD) band or a supplementary uplink (SUL) band. 
Reasons for Allowance
Claims 2 and 12 are canceled.
Claims 1, 3-11 and 13-20 are allowed (claims renumbered as 1-18).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6, 11 and 16 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 8-12) filed on 04/12/2022. 
Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 04/12/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determining whether the predetermined band is a certain time division duplex (TDD) band among a plurality of new radio (NR) operating band supporting TDD and requires a 7.5 kHz frequency shifting for an uplink transmission; 
in case that the predetermined band is the certain TDD band and requires the 7.5 kHz frequency shifting, generating an indicator for the 7.5 kHz frequency shifting which indicates that the 7.5 kHz frequency shifting is enabled for the uplink transmission in the certain TDD band; and
transmitting, to a user equipment (UE), a first system information message including the indicator.”, in conjunction with other claim elements as recited in claim 1.
Regarding claim 6, In addition to Applicant’s remarks and amendments filed on 04/12/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receiving, from a base station, system information including an indicator indicating whether a 7.5 kHz frequency shifting is enabled for a certain time division duplex (TDD) band among a plurality of new radio (NR) operating bands supporting TDD;
identifying whether a frequency band for an uplink transmission is the certain TDD band, based on the system information; and
transmitting, to the base station, an uplink signal in the frequency band by applying the 7.5 kHz frequency shifting, in case that the frequency band is the certain TDD band and the 7.5 kHz frequency shifting is enabled for the certain TDD band based on the indicator.”, in conjunction with other claim elements as recited in claim 6.
Regarding claim 11, In addition to Applicant’s remarks and amendments filed on 04/12/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determine whether the predetermined band is a certain time division duplex (TDD) band among a plurality of new radio (NR) operating bands supporting TDD and requires a 7.5 kHz frequency shifting for an uplink transmission,
in case that the predetermined band is the certain TDD band and requires the 7.5 kHz frequency shifting for the uplink transmission, generate 
shifting which indicates that the 7.5 kHz frequency shifting is enabled for the uplink transmission in the certain TDD band, and 
transmit, to the UE, a first system information message including the indicator.
”, in conjunction with other claim elements as recited in claim 11.
Regarding claim 16, In addition to Applicant’s remarks and amendments filed on 04/12/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “receive, from a base station, system information including an indicator indicating whether a 7.5 kHz frequency shifting is enabled for a certain time division duplex (TDD) band among a plurality of new radio (NR) operating bands supporting TDD;
identify whether a frequency band for an uplink transmission is the certain TDD band, based on the system information; and
transmit, to the base station, an uplink signal in the frequency band by applying the 7.5 kHz frequency shifting, in case that the frequency band is the certain TDD band and the 7.5 kHz frequency shifting is enabled for the certain TDD band based on the indicator.”, in conjunction with other claim elements as recited in claim 16.
Therefore, claims 1, 3-11 and 13-20 considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645